United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 18, 2004

                                                         Charles R. Fulbruge III
                             No. 04-30244                        Clerk
                           Summary Calendar


JERRY MOORE,

                                     Plaintiff-Appellant,

versus

ST. TAMMANY PARISH JAIL; MARLIN PEACHEY, Warden,

                                     Defendants-Appellees,

------------------------

JERRY MOORE,
                                     Plaintiff-Appellant,

versus

RODNEY JACK STRAIN, JR., Sheriff; ST. TAMMANY
PARISH SHERIFF’S OFFICE,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 03-CV-709-J
                      USDC No. 03-CV-2779-J
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jerry Moore, St. Tammany Parish pretrial detainee #076945,

appeals the district court’s grant of summary judgment and

dismissal of his 42 U.S.C. § 1983 complaint, which challenged the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30244
                                -2-

conditions of his confinement.   We review a district court’s

award of summary judgment de novo.     Banks v. East Baton Rouge

Parish Sch. Bd., 320 F.3d 570, 575 (5th Cir. 2003).

     Moore does not challenge the dismissal with prejudice of his

claims against the St. Tammany Parish Jail and the St. Tammany

Parish Sheriff’s Office or the dismissal with prejudice of his

claim under the Americans with Disabilities Act.    Accordingly,

those claims have been abandoned.    See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

     Exhaustion is required for all inmate suits about prison

life.   See 42 U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S. 516,

524-32 (2002).   The district court dismissed without prejudice

Moore’s claims against Warden Peachey in his official capacity

and against Sheriff Jack Strain because Moore had failed to

exhaust his administrative remedies.

     The competent summary judgment evidence established that

Moore did not exhaust his administrative remedies.    Although

Moore submits on appeal a third step grievance he purportedly

sent to the sheriff, this evidence was not submitted to the

district court and may not be considered.     See Theriot v. Parish

of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).

Accordingly, the district court’s judgment is AFFIRMED.